Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the TD filed 22 November 2021 has been approved and is sufficient to overcome the previous rejections of record.
The closest prior art is as follows:
Lee et al. (US 2012/0067742) teach a method for electrochemical detection of an antigen comprising:
providing an electrode including a linker on its surface, the linker being attached to an antibody (par. 15 and 25);
contacting the electrode with a sample including the antigen and with a redox reporter (target is CA125, par. 79; electrode contacted with sample and redox reporter, par. 46), wherein binding of the antigen to the antibody hinders electron transfer between the redox reporter and the electrode (par. 81);
applying a potential to the electrode (par. 46);
measuring in response to the applied potential, an electrochemical signal generated by the electrode (par. 46); and
correlating the signal to the concentration of target analyte (par. 46).
Lee et al. fail to teach the electrode being a nanostructured microelectrode having a diameter of 100 microns or less, a detection limit for the antigen being from 

Kraatz et al. (US 2012/0073987) teach a method comprising:
providing a microelectrode (par. 40, 41 and 45) with an antibody (par. 31);
contacting the microelectrode with a sample (par. 32) and a redox reporter (par. 34), wherein binding of the analyte to the antibody hinders the electron transfer between the redox reporter and the microelectrode (par. 32 and 34), the microelectrode having an internal diameter of 25 microns (par. 40);
measuring an electrochemical signal generated by the microelectrode (par. 32); and
comparing the electrochemical signal to a control signal of a control sample comprising no analyte (par. 32); and
deeming a change of the electrochemical signal detected relative to a control signal as indicative of the presence of the first analyte in the sample (par. 32-34).
Kraatz et al. fail to specifically teach a detection limit for the antigen from about 0.1 U/ml to 10 U/ml, the microelectrode being nanostructured and applying a potential to the microelectrode.  Kraatz et al. teach a microelectrode having a 25 micron i.d. at paragraph 40, which is interpreted as the internal diameter of the electrode.  Kraatz is silent with respect to the shape and total diameter of the electrode, therefore this dimension cannot be reasonably interpreted as the diameter of the gold microelectrode.  Kraatz et al. provide no other dimensions regarding the size of the microelectrode.


Bhansali fails to teach a method of electrochemical detection of an antigen, wherein binding of an antigen to an antibody on the electrode hinders electron transfer between a redox reporter and the microelectrode.

The instant specification, at paragraph 94, teaches that the size of the sensor determines the concentration limit.  As such, a microelectrode having a diameter within the recited range would be expected to have a detection limit for the antigen within the recited range.  However, the prior art fails to teach a method of electrochemically detecting an antigen, wherein binding of the antigen hinders electron transfer between the redox reporter and the nanostructured microelectrode, with a microelectrode having a diameter of 100 microns or less.  The electrode taught by Lee cannot be optimized to a microelectrode size to provide a teaching of inherency because according to MPEP 2112, “the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic" (i.e. inherency cannot be asserted when an element is optimized, in this case if the diameter of the electrode taught by Kraatz or Lee is optimized to within the recited range of 100 microns or less, it is not reasonable for the detection limit for the antigen to fall within the recited range).  Therefore the prior art fails to teach a nanostructured microelectrode for an antigen having a detection limit for the antigen between 0.1 U/ml and 10 U/ml. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MELANIE BROWN/Primary Examiner, Art Unit 1641